Citation Nr: 1806856	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of left lateral malleolus fracture.

2.  Entitlement to an evaluation in excess of 10 percent for left lateral malleolus fracture scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to August 1974 with additional inactive service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In correspondence dated December 2017, the Veteran withdrew the appeal as to entitlement to increased evaluations for residuals of left lateral malleolus fracture and scar disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an evaluation in excess of 20 percent for residuals of left lateral malleolus fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to an evaluation in excess of 10 percent for left lateral malleolus fracture scar have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  
A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

In the present case, in correspondence dated December 2017, the Veteran withdrew the appeal as to entitlement to increased evaluations for residuals of left lateral malleolus fracture and scar disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time, and these appeals are dismissed.


ORDER

The appeal as entitlement to an evaluation in excess of 20 percent for residuals of left lateral malleolus fracture is dismissed.

The appeal as entitlement to an evaluation in excess of 10 percent for left lateral malleolus fracture scar is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


